Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 18, 2020

                                    No. 04-20-00457-CV

         WK PROPERTIES, INC., WTK Services, Inc., and WTK Properties, LTD.,
                                 Appellants

                                              v.

                                PERRIN SA PLAZA, LLC,
                                       Appellee

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CI-19383
                       Honorable Mary Lou Alvarez, Judge Presiding


                                       ORDER

       Appellants’ brief is currently due to be filed on November 30, 2020. On November 17,
2020, appellants filed an unopposed motion requesting an additional 45 days to file the brief.
After consideration, we GRANT the motion and ORDER appellants to file their brief by
January 14, 2021.


                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court